Order entered November 2, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01551-CV

         WARREN CHEN AND DYNACOLOR, INC., Appellants

                                       V.

  RAZBERI TECHNOLOGIES, INC., THOMAS J. GALVIN, LIVEOAK
   VENTURES PARTNERS 1A, L.P., KENNETH L. AND VIRGINIA T.
  BOYDA, AS TRUSTEES OF THE BOYDA FAMILY, ET AL., Appellees

             On Appeal from the 193rd Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-18-16568

                                   ORDER

     Appellants’ joint motion to participate in oral argument, filed September 25,

2020, is DENIED as moot.




                                            /John G. Browning/
                                            JOHN G. BROWNING
                                            JUSTICE